Court of Appeals
of the State of Georgia
                                       ATLANTA,__________________
                                                 July 23, 2014

The Court of Appeals hereby passes the following order:

A14A1997. ANTHONY SPENCER v. THE STATE.

      In 1999, Anthony Spencer entered a negotiated plea to several counts of armed
robbery, kidnapping, aggravated assault, and possession of a firearm by a convicted
felon. He was sentenced to a total of 40 years. Spencer filed a motion for out-of-time
appeal and to withdraw his plea, and we affirmed the trial court’s denial of his
motions. See Spencer v. State, 309 Ga. App. 630 (710 SE2d 837) (2011). In 2013,
Spencer filed a motion to vacate his sentence, arguing that his sentence was void
under Garza v. State, 284 Ga. 696 (670 SE2d 73) (2008), which redefined the
asportation element of kidnapping. The trial court denied his motion, and he filed
this direct appeal. We lack jurisdiction.
      A direct appeal lies from an order denying or dismissing a motion to correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void or illegal. See Harper v. State, 286 Ga. 216, n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
when the trial court imposes punishment that the law does not allow. See Jordan v.
State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002). Here, Spencer’s argument
is a challenge to his convictions, not to his sentence. Accordingly, this appeal is
hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                                                        07/23/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.